DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding Claims 15-16,18-20 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015203835 A1( DISCHEER T et al.)

Regarding Claim 15, DISCHEER T et al. discloses a household refrigeration apparatus, comprising:

a receiving space (3, 7) formed in said housing for receiving food;
a doors (5, 8) for closing said receiving space; and
a functional compartment (6, 9) including an externally accessible drawer (6,9), said drawer (6, 9)having a front wall including a viewing window  (12see paragraphs 0004-0084 of the description, and Figs. 1-3).
	Regarding Claim16, DISCHEER T et al. discloses  wherein said front wall (15) is positioned without overlapping said door (5, 8), as seen in a front view of the household refrigeration appliance. 
	Regarding Claim 18, DISCHEER T et al. discloses wherein said front wall includes a door sheet (surrounding the front window), and said viewing window (15) is attached to said door sheet.
	Regarding Claim 19, DISCHEER T et al. discloses wherein said door sheet includes a front plate having a hole and side elements (side edges 11,14) adjoining and angled relative said front plate. 
	Regarding Claim 20, DISCHEER T et al. discloses  wherein said side elements, see also Fig. 4) form external surfaces of said front wall.
	Regarding Claim 28, DISCHEER T et al. discloses wherein said further functional compartment is a bottle storage compartment (drawer is capable of being used for bottles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, 22 and 25 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. as applied to claims 15 and 19 above, in view of CN 102954660 (Yue et al.).
DISCHEER T et al. discloses the claim invention but does not disclose the details for the insulating glass material, connection frame (middle frame) and shield covering plate(behind front panel).
Regarding Claims 17, 21-22 and 25 , Yu et al. discloses (Figs. 1 and 4) an insulated drawer which includes a transparent window (5); with an insulating glass material (3); with a viewing window is in side of a cavity of the transparent box (7), a transparent box body is stuck with a cover plate (8), position of the transparent box body position of drawer end plate (2) is hollow, the cover plate (8) and plate (5) is transparent or semitransparent body; the fixing block 2c and a screw hole 4a are set on 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the frame could be adapted with provided with an heat insulating glass window having insulating material, a shield covering plate behind the sheet and a connection to preventing cold loss from the end face of the drawer

Claims 23 and 24 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. as applied to claims15 and 22 above, US Patent 6447083 B1 (Chiapetta et al.)

	Regarding Claims  23-24, DISCHEER T et al. demonstrates a slide rail assembly( 22, 23, 24) but does not show the frame support connected to slid rail. Chiapetta et al. discloses a similar frame supports with latching lements .It would have been obvious to one having skill in the art before the effective filing date of the invention that the frame support having a latch connection could be configured to support a drawer sliding in and out from a refrigerator, similar to the drawer taught by (Chiapetta et al.)

Claims 26 and 27 are rejected under 35 U.S.C 103(a) as being unpatentable over DISCHEER T et al. as applied to claims 15 above, in view of WO 2017084845 (“Heiswolf et al.”)
	DISCHEER T et al. does not discloses an upper termination bar and a lower termination bar, a light source ,and a recessed handle

	It would have been obvious to one having skill in the art before the effective filing date of the invention that he drawer taught by Dischseer T. et al could be configured with an upper termination bar, a lower termination bar, a light source chamber and a recessed hole, to provide an improved drawer with and improving the heat preservation performance of the drawer door, that has a recessed handle with a light source chamber (col 7: line 1-Col. 8 line 9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637